Notice of Allowance 
1.	This communication is in response to amendments filed on 12/08/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-3,5,8,10 and 12 are allowed.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Mathew A. Stanford over the phone on 04/22/2022. 

The application has been amended as follows: 

1.	 (Previously Presented ) A communication device comprising:
 a memory; and
 a processor coupled to the memory, the processor being configured to: 
perform, on received data, a communication abnormality determination based on detection rules; 
compare a data length code (DLC) of the received data, which the processor has determined to represent a communication abnormality during a current trip using the performed communication abnormality determination, with a  DLC of data that the processor has determined to represent a communication abnormality using the performed communication abnormality determination during a previous trip;
 compare a transmission period of a frame of the received data, which the processor has determined to represent the communication abnormality during the current trip, with a transmission period of a frame of the data that the processor has determined to represent the communication abnormality using the performed communication abnormality determination during the previous trip; 
set a mask that suppresses determination of the received data as representing a communication abnormality for each of the DLC and the transmission period of a frame, for each controller area network identifications (CAN IDs) of communication frames; -2-Application No. 17/074,702 
when the mask is set for a DLC of data of a predetermined CAN ID, not perform the communication abnormality determination based on comparing respective DLCs on the data of the predetermined CAN ID; and 
when the mask is set for a transmission period of a frame of data of a predetermined CAN ID, not perform the communication abnormality determination based on comparing respective transmission periods of frames on the data of the predetermined CAN ID.  

2.  	(Previously Presented) The communication device of claim 12, wherein the processor is configured to not set, as a suppression target, a third category of data that has not been determined to represent a communication abnormality during at least one trip among the n trips, or a fourth category of data for which the frequency of having been determined to represent a communication abnormality during the n trips is less than a predetermined value.  

3.	 (Previously Presented) The communication device of claim 12, wherein the processor is configured to: set a flag to "valid" for the first category of data that has been determined to represent a communication abnormality during each of the n trips, or the second category of data for which a frequency of having been determined to represent a communication abnormality during the n trips is greater than or equal to a predetermined value, the flag being used for suppressing determination of the data as representing a communication abnormality by the processor, and among data for which a communication abnormality has been detected based on the detection rules, not determine data of categories for which the flag has been set to valid to represent a communication abnormality.  

4.	 (Canceled) -3-Application No. 17/074,702  

5.	 (Original) The communication device of claim 1, wherein the detection rules are shared by a plurality of types of vehicles for which communication specifications of onboard systems are not the same.

6. 	(Canceled)
7.  	(Canceled)


8.	 (Previously Presented) A method of operating an onboard communication device, the method comprising:
 performing, on received data, a communication abnormality determination based on detection rules; -4-Application No. 17/074,702 
comparing a data length code (DLC) of the received data, which has been determined by the determination to represent a communication abnormality during a current trip using the performed communication abnormality determination, with a  DLC of data that has been determined to represent a communication abnormality using the performed communication abnormality determination in a previous trip; 
comparing a transmission period of a frame of the received data, which the processor has determined to represent the communication abnormality during the current trip, with a transmission period of a frame of the data that the processor has determined to represent the communication abnormality using the performed communication abnormality determination during the previous trip; 
setting a mask that suppresses determination of the received data as representing a communication abnormality for each of the DLC and the transmission period of a frame, for each controller area network identifications (CAN IDs) of communication frames; 
when the mask is set for a DLC of data of a predetermined CAN ID, not performing the communication abnormality determination based on comparing respective DLCs on the data of the predetermined CAN ID: and when the mask is set for a transmission period of a frame of data of a predetermined CAN ID, not performing the communication abnormality determination based on comparing respective transmission periods of frames on the data of the predetermined CAN ID.
9.	(Canceled) 

10.  	(Previously Presented) A non-transitory computer readable storage medium that stores a program executable by a computer to perform communication processing, the communication processing comprising: 
performing, on received data, a communication abnormality determination based on detection rules; and 
comparing a data length code (DLC) of the received data, which has been determined by the communication abnormality determination to represent a communication abnormality during a current trip using the performed communication abnormality determination, with a DLC of data that has been determined to represent a communication abnormality using the communication abnormality determination during a previous tip; 
comparing a transmission period of a frame of the received data, which the processor has determined to represent the communication abnormality during the current trip, with a transmission period of a frame of the data that the processor has determined to -6-Application No. 17/074,702 represent the communication abnormality using the performed communication abnormality determination during the previous trip; 
setting a mask that suppresses determination of the received data as representing a communication abnormality for each of the DLC and the transmission period of a frame, for each controller area network identifications (CAN IDs) of communication frames; 
when the mask is set for a DLC of data of a predetermined CAN ID, not performing the communication abnormality determination based on comparing respective DLCs on the data of the predetermined CAN ID; and 
when the mask is set for a transmission period of a frame of data of a predetermined CAN ID, not performing the communication abnormality determination based on comparing respective transmission periods of frames on the data of the predetermined CAN ID.

11. 	(Canceled)

12.	 (Previously Presented) The communication device of claim 1, wherein: -7-Application No. 17/074,702 the processor is further configured to set the mask to a first category of data that has been determined to represent a communication abnormality during each of n trips, wherein n >2, or a second category of data for which a frequency of having been determined to represent a communication abnormality during the n trips is greater than or equal to a predetermined value, and the first category of data and the second category of data are selected from a group of the ID, the DLC, and the transmission period of the frame.

Reasons for Allowance
3.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Haga et al. (US 2018/0295147) teaches anomaly detection server for detecting anomalous on received frames based on predetermined rules or algorithms. Haga compares frames received from on-board network of vehicles in the past with received attack log information of fraudulent frames that includes message identification ID, DLC of the frame and transmission period of the frame. Haga further teaches anomaly level to identify the frames is anomalous frame based on assessing the frame.

The prior art of record Kishikawa et al. (US 2016/0359893) teaches a value for DLC data frame to determine unauthorized frame. 
The prior art of record do not teach or suggest “set a mask that suppresses determination of the received data as representing a communication abnormality for each of the DLC and the transmission period of a frame, for each controller area network identifications (CAN IDs) of communication frames; -2-Application No. 17/074,702 when the mask is set for a DLC of data of a predetermined CAN ID, not perform the communication abnormality determination based on comparing respective DLCs on the data of the predetermined CAN ID; and when the mask is set for a transmission period of a frame of data of a predetermined CAN ID, not perform the communication abnormality determination based on comparing respective transmission periods of frames on the data of the predetermined CAN ID.” As presented in claims 1,8 and 10.   
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features in claims 1,8, and 10 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456